Board of Tax Appeals, Nos. 2004-A-738, 2004-A-739, 2004-A-742, 2004-A-743, 2004-A-747, and 2004- A-748. This cause is pending before the court as an appeal from the Board of Tax Appeals.
It is ordered by the court, sua sponte, that briefing in this case is stayed.
It is further ordered that appellant shall show cause why this ease should not be dismissed on one or both of the following grounds: (1) For lack of an appealable order under R.C. 5717.04 and/or (2) pursuant to the doctrine of res judicata. Appellant shall file a memorandum of law addressing these issues within twenty days of the date of this order. Appellees shall file a responsive memorandum within ten days of the filing of appellant’s memorandum, and appellant may file a reply memorandum within five days of the filing of appellees’ memorandum. The memoranda shall not exceed fifteen pages in length, and no extensions of time shall be permitted.